Citation Nr: 0211382	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  96-21 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
back injury with lumbar degenerative disc disease, L5 
radiculopathy with left foot drop, currently rated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active service from August 1975 to May 1990.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1995 rating decision of the Nashville, 
Tennessee Regional Office (RO), of the Department of Veterans 
Affairs (VA), which recharacterized the veteran's residuals 
of back injury with lumbar disc disease as residuals of back 
injury with lumbar degenerative disc disease, L5 
radiculopathy with left foot drop, (hereinafter back 
disability), and increased the evaluation  from 0 to 10 
percent.

In a May 1996 statement of the case, the RO recharacterized 
the issue as one of entitlement to an earlier effective date.  
In January 1998, the Board remanded the case for further 
development and noted in its remand, that the issue on appeal 
was one for an increased evaluation of the veteran's back 
disability, and not for entitlement to an earlier effective 
date as listed in the May 1996 statement of the case.

In a December 2000 rating action, the RO increased the rating 
to 20 percent, effective from October 28, 1994.  Because the 
increase in the evaluation of the veteran's back disability 
does not represent the maximum rating available for this 
disability, the veteran's claim for an increased evaluation 
for this condition remains in appellate status.  AB v. Brown, 
6 Vet. App. 35 (1993); see also Norris v. West, 12 Vet. App. 
413, 420 (1999).

The issue of service connection for hypertension included in 
the Board's January 1998 remand, was granted by the RO in a 
December 2000 rating action.  Thus the only issue properly 
before the Board is as listed on the title page. See 38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (2001).  




FINDINGS OF FACT

1.  All relevant available evidence necessary for resolution 
of the veteran's claim has been obtained by the RO.  There 
has been appropriate notice, and there is no indication of 
additional evidence that could be obtained that would affect 
the outcome as to this issue.

2.  The veteran's back disability is manifested primarily by 
radiological findings of spondylolisthesis of L5 on the 
sacrum secondary to bilateral pars defect of L5; L5 
radiculopathy and denervation in the left lower extremity 
supplied by the L5 nerve root; slight functional limitation 
of movement due to persistent pain and weight restrictions, 
with slight decrease in muscle bulk and power in lower 
extremities, and subjective evidence of pain and a mild limp 
on exacerbations.


CONCLUSION OF LAW

The schedular criteria for a 40 percent evaluation for 
residuals of a back injury with lumbar degenerative disc 
disease, L5 radiculopathy with left foot drop, have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, Part 4, Diagnostic 
Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service connection is in effect for a back disability from 
August 1992.  An unappealed September 1992 rating decision 
denied an increased rating for the back disability.  A new 
claim for an increased rating was filed in October 1994, and 
a 10 percent evaluation assigned in July 1995.

November 1994 VA outpatient treatment notes reveal complaints 
of chronic low back pain with slight numbness over the dorsum 
of the foot, and pain radiating down the back to the left leg 
to the left foot.  Gait was noted as normal, and the veteran 
was able to walk on heels and toes without difficulty.  The 
back was mildly tender and diffused.  Neurological 
examination showed 5/5 strength throughout on the right, with 
questionable effort on the left.  Quad strength was noted as 
4/5.  Sensory testing was intact throughout with a decrease 
between the first and second left toes, and reflexes were 
normal.  X-rays showed a pars defect on the right side.  The 
examiner noted an impression of questionable examination 
findings possibly due to poor effort.  

Lumbosacral x-rays showed a first degree spondylolisthesis of 
L5 on the sacrum, secondary to the bilateral pars defects of 
L5.  The disc spaces were well maintained, and there was no 
evidence of fractured or metastatic disease.  S1 joint and 
hip joints were normal.  

In April 1995 VA outpatient orthopedic treatment notes, the 
veteran reported a history of low back pain.  Straight leg 
raising test was noted to be negative.  Motor strength on the 
right was 5/5 and on the left 4/5.  Impression was L5 
spondylolysis with spondylolisthesis.  He was conservatively 
managed with physical therapy and analgesics.  

In January 1998, the Board remanded the case for a medical 
examination, and to obtain medical records of the veteran's 
treatment from June 1991 while he was a member of the 
National Guard.  In a February 2000 letter, the RO requested 
that the veteran supply information about medical providers 
who examined or treated him since June 1991 while in the 
National Guard.

In May 2000, the veteran underwent VA examination with noted 
review of the C- file by the examiner.  He reported a history 
of low back complaints in service, with a L5 radiculopathy 
and EMG which revealed a partial denervation in the left 
lower extremity musculature supplied by the L5 nerve root.  
He reported discharge from the National Guard due to back 
pain.   He reported working for the last few years in a 
manufacturing plant that makes water heaters where he is able 
to lift 20 pounds on a regular daily basis, but not more 
because of aggravation of his back disability.  He notes a 
slight limp related to recurrent back pain.  He uses Advil, 
one tablet three times a week.  

On physical examination, the spine showed no curvatures or 
other abnormalities.  There was no tenderness to percussion.  
Straight leg raising was negative, and range of motion of the 
joints was full.  Power was full in the upper extremities, 
with the left arm marginally less than the right.  Deep 
tendon reflexes were 1-2 symmetric at the biceps and brachial 
radialis.  Power in the lower extremities was 4+ to 5/5 
weakness of the soleus, quadriceps, anterior tibial extensor 
hallucis longus, gastrocnemius and hamstrings on the left.  
There was slight decrease in muscle bulk in the peroneal 
musculature on the left.  Deep tendon reflexes were 1+ at the 
knees and ankles bilaterally, with plantar responses 
downgoing.

Light touch and proprioception were intact with gait and 
coordination noted as normal.  The examiner noted a diagnosis 
of chronic lumbosacral back pain with a long history of 
radicular symptoms consistent with a left L5 radiculopathy.   
The examiner noted that the symptoms have occasional 
exacerbations often related to physical activity, but have 
not been severe or progressive over the years, and have been 
controlled with careful restriction of activities and 
occasional use of nonsteroidal anti-inflammatory agents.

May 2000 neurological examination notes revealed documented 
L4-5 disc, with left footdrop.  The veteran complained of 
persistent pain in his back, decreased, but still 
troublesome, and affecting work somewhat.  He was noted as 
able to forward flex to 85 degrees, with two-phase recovery.  
Extension was to 25 degrees.  Extremities showed good 
strength, except for left anterior tibialis which was noted 
to be 4+/5 in strength.  Patellar reflexes were equal 
bilaterally.  Lumbosacral spine x-rays showed comparison with 
prior November 1994 films.  Vertebral body heights were well 
maintained, and anterior lipping osteophytes were noted at 
L1, L2.  There was mild loss of disc space height at L1, L2, 
with grade 1 spondylolisthesis of L5 on the sacrum with 
bilateral pars defect.
The Duty to Assist:

Preliminarily, the Board notes that during the pendency of 
this claim, the Veterans' Claims Assistance Act of 2000 
(VCAA) was signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

The veteran has been provided with VA examinations to 
determine the nature and extent of his disability.  He and 
his representative have been provided with a statement of the 
case and supplemental statement(s) of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to the claim, and essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  In a January 
1998 remand, the Board informed the veteran of the evidence 
needed to substantiate his claim.  In a February 2000 letter, 
the RO requested that the veteran supply information on 
medical providers who examined him from June 1991, while he 
was in the National Guard.  In a December 2000 rating 
decision and supplemental statement of the case, the RO 
notified the veteran of the evidence needed to substantiate 
his claim.  Additionally, the veteran's representative has 
been given the opportunity to submit written argument.  

The Board observes that the current medical evidence of 
record, including reports of the veteran's VA medical 
examinations and progress treatment notes satisfy the remand 
with respect to the issue under consideration.  When 
considered with all other evidence of record, they contain 
sufficient clinical findings in order to properly evaluate 
the back disability.  Hence, all relevant evidence has been 
obtained with regard to the claim.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991). The record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

Ratings Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (2001).  Separate diagnostic codes identify the various 
disabilities. Where there is a reasonable doubt as to the 
degree of disability, such doubt shall be resolved in favor 
of the claimant, and where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3, 4.7 (2001).

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although 38 C.F.R. § 4.2 requires that the whole recorded 
history be reviewed to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The Board considers all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court), held that in evaluating a service-connected 
disability, the Board must consider functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Moreover, VA has determined 
that limitation of motion must be considered when evaluating 
disability pursuant to diagnostic code 5293, and that a 
separate rating under diagnostic code 5292, limitation of 
motion of the lumbar spine is not for application. VAOPGCPREC 
36-97 (Dec. 1997).  Additionally, because disc disease can 
cause loss of range of motion because of the nerve defects 
and resulting pain associated with injury to the sciatic 
nerve, 38 C.F.R. §§ 4.40 and 4.45, which pertain to factors 
such as functional limitation due to pain, weakened movement, 
incoordination, and excess fatigability, must be considered 
when a disability is evaluated under this diagnostic code.  
Johnson v. Brown, 9 Vet. App. 7 (1996). However, when 
evaluating functional loss due to pain, "adequate pathology" 
is contemplated. 38 C.F.R. § 4.40.

The veteran's disability has been evaluated under 38 C.F.R. § 
4.71a, DC 5293, which pertains to intervertebral disc 
syndrome, and provides that a noncompensable evaluation is 
warranted for intervertebral disc syndrome which is cured by 
surgery.  Mild and moderate intervertebral disc syndrome 
warrant 10 and 20 percent evaluations, respectively.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.

The veteran's service-connected disability is manifested by 
radiological findings of spondylolisthesis of L5 on the 
sacrum secondary to bilateral pars defect of L5; L5 
radiculopathy and denervation in the left lower extremity 
supplied by the L5 nerve root; anterior lipping osteophytes 
identified at L1 and L2, with mild loss of disc space at this 
level.  In the most recent May 2000 VA examination, there was 
functional limitation due to pain in weight lifting 
restrictions, with subjective complaints of a chronic pain 
and a limp on exacerbations, and slight atrophy in the 
peroneal musculature and gastrocnemius on the left lower 
extremity, with chronic mechanical low back pain syndrome.

The veteran's complaints, physical examination findings, and 
the various studies all show disability which more closely 
approximates severe impairment due to disc disease.  
Accordingly, with consideration of the provisions of 38 
C.F.R. §§ 4.40 and 4.45 on functional impairment due to pain, 
weakness, incoordination or fatigability, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and with the application of 38 
C.F.R. § 4.7, a 40 percent rating is warranted.  In reaching 
this determination, the Board has considered all relevant 
evidence of record, including treatment records and 
statements from the veteran not specifically discussed above.  
See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  
In addition, the Board has considered all symptoms, including 
functional limitations due to pain. See Johnson, supra.

A higher rating under DC 5293 is unwarranted.  The veteran is 
able to and does perform work daily, lifting up to 20 pounds, 
although his pain is controlled with careful lifting 
restrictions and analgesic therapy.  The 40 percent 
evaluation, specifically contemplates pain, radiculopathy and 
other neurological symptoms set out above, and adequately 
compensates the veteran for the demonstrated symptomatology 
and functional loss.

The evidence does not show pronounced symptoms of absent 
ankle jerk, sciatic neuropathy with other appropriate severe 
neurological symptoms consistent with a 60 percent evaluation 
under DC 5293, and the Board finds the objective evidence to 
be of greater probative value than the subjective evidence of 
record.  See Francisco v. Brown, 7 Vet. App. at 55, 58; 
Espiritu v. Derwinski, 2 Vet. App. 91, 93 (1992).  
Furthermore, since there is no evidence of fractured vertebra 
with or without cord involvement, or ankylosis/complete bony 
fixation of the lumbar spine, DC 5285 and 5289 are 
inapplicable.

Finally, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of the VA's Compensation and 
Pension Service might consider exceptional or unusual, with 
related factors as marked interference with employment or 
frequent periods of hospitalization so as to render 
impractical the application of the regular schedular 
standards. 38 C.F.R. § 3.321(b)(1). Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).   Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.





ORDER

An increased evaluation of 40 percent for residuals of a back 
injury with lumbar degenerative disc disease, L5 
radiculopathy with left foot drop, is granted subject to the 
regulations governing the payment of VA monetary benefits.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

